Citation Nr: 1100146	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-29 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the previously denied claim of entitlement to service connection 
for upper spine/neck injury.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel











INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from January 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which 
declined to reopen the Veteran's claim.  During the course of the 
appeal, the Veteran moved to Florida; original jurisdiction now 
resides in the St. Petersburg, Florida RO.

In June 2009 Board decision, the claim was remanded for further 
development.  The VA Appeals Management Center (AMC) continued 
the previous denial in an April 2010 supplemental statement of 
the case (SSOC).  The Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.

The issue of competency to receive funds has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an August 2006 decision, the RO denied to the Veteran's 
claim of entitlement to service connection for upper spine/neck 
injury.

2.  The evidence submitted since the August 2006 rating decision 
is cumulative or redundant of the evidence of record at the time 
of the prior final denial of the claim sought to be reopened, and 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for upper spine/neck 
injury.



CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying the claim of 
entitlement to service connection for upper spine/neck injury is 
final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).

2.  Since the August 2006 rating decision, new and material 
evidence has not been received, and the claim of entitlement to 
service connection for upper spine/neck injury is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for an upper 
spine/neck injury.  Implicit in his claim is the contention that 
new and material evidence, which is sufficient to reopen the 
previously-denied claim, has been received.

The Board will discuss certain preliminary matters.  The issue on 
appeal will then be analyzed and a decision rendered.

Stegall concerns

In June 2009, the Board remanded the case in order for VBA to 
provide the Veteran with appropriate VCAA notice pursuant to Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The claim was then to be 
readjudicated.  

The record shows that the requisite notice was sent to the 
Veteran in a letter dated June 2009, which will be further 
discussed below.  As indicated above, a SSOC was issued in April 
2010.  Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance].


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA appears 
to have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a previously 
and finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled and 
proceed to evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to require VA 
to reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a veteran's claim for benefits under a 
law administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify applies to the issue on 
appeal; the standard of review and duty to assist do not apply to 
the claim unless it is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) specifically 
addressed VCAA notice requirements in the context of a veteran's 
request to reopen a previously and finally denied claim. The 
Court found that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
provide notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous denial.

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to the 
issue on appeal.  

With respect to notice to the Veteran regarding new and material 
evidence, the Veteran was provided with a June 2009 VCAA letter 
which stated, "[t]o qualify as new, the evidence must currently 
exist and be submitted to the VA for the first time...In order to 
be considered material, the additional existing evidence must 
pertain to the reason your claim was previously denied."  The 
letter also notified the Veteran that "[n]ew and material 
evidence must raise a reasonable possibility of substantiating 
your claim.  The evidence cannot simply be repetitive or 
cumulative of the evidence we had when we previously denied your 
claim."  The letter thereby notified the Veteran that evidence 
sufficient to reopen his previously denied claim must be "new 
and material," closely mirroring the regulatory language of 38 
C.F.R. § 3.156(a).  Moreover, the June 2009 letter informed the 
Veteran as to the reason his claim was previously denied:  
"[y]our claim was previously denied because service medical 
records were reviewed and showed no complaint of, treatment for, 
or diagnosis of a spinal injury during military service.  
Therefore, the evidence you submit must relate to this fact."  
As such, the Veteran was adequately advised of the basis for the 
previous denial and of what evidence would be new and material to 
reopen the claim.  See Kent, supra.

Crucially, the RO informed the Veteran of VA's duty to assist him 
in the development of his claim in the June 2009 VCAA letter.  
The letter stated that VA would assist the Veteran in obtaining 
relevant records from the military, the VA, or any Federal 
agency.  With respect to records from private doctors and 
hospitals, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.

The above-referenced VCAA letter emphasized:  "If you have any 
information or evidence that you have not previously told us 
about or given to us, please tell us or give us that evidence 
now.  If the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request it 
from the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide it, 
or VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal department or 
agency."  [Emphasis as in the original].

The Board recognizes that, according to Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede 
an initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service connection claim."  Here, complete VCAA 
notice was not provided until June 2009, years after the May 2007 
RO decision that is the subject of this appeal.  Crucially, the 
Veteran's claim was readjudicated in the April 2010 SSOC, after 
he was provided with the opportunity to submit additional 
evidence and argument in support of his claim and to respond to 
the VCAA notice.  Therefore, the essential fairness of the 
adjudication was not affected.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim]. The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court further 
held that the notice requirements of section 5103(a) apply 
generally to all five elements of each claim.  Therefore, upon 
receipt of an application for a service connection claim, section 
5103(a) and section 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran was provided specific notice of the Dingess decision 
in the June 2009 letter.  The letter detailed the evidence 
considered in determining a disability rating, including "nature 
and symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations, statements from employers as to job 
performance and time lost due to service-connected disabilities, 
and witness statements.  

With respect to effective date, the June 2009 letter instructed 
the Veteran that two factors were relevant in determining 
effective dates of an increased rating claim:  when the claim was 
received and when the evidence "shows a level of disability that 
supports a certain rating under the rating schedule."  The 
Veteran was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted, and reports of treatment while attending training in 
the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's decision in 
Dingess.  Moreover, as the Board concludes below that the 
Veteran's claim remains denied, any questions as to the 
appropriate disability rating or effective date to be assigned 
continue to be moot.

Given that there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, no 
further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where there 
is no reasonable possibility that additional development will aid 
the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been reopened 
based on the submission of new and material evidence.  Once a 
claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits under 
a law administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. 
§ 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has declined the option to testify at a personal hearing 
before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the issue 
on appeal.




Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  See 38 C.F.R. § 3.303(a) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are 
final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.

The definition of material evidence was revised in August 2001 to 
require that the newly submitted evidence relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the claim.  
See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2010)].  This change in the law pertains only to 
claims filed on or after August 29, 2001.  Because the Veteran's 
claim to reopen was initiated in January 2007, the claim will be 
adjudicated by applying the revised section 3.156, discussed 
immediately below.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person making 
them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual background

When the Veteran's claim of entitlement to service connection for 
upper spine/neck injury was denied by the RO in August 2006, the 
following pertinent evidence was of record.

The Veteran's service treatment records, including the September 
1971 separation examination, are pertinently absent any complaint 
of or treatment for an upper spine injury.  
A VA x-ray of the cervical spine, conducted in September 1988, 
revealed "scattered areas of degenerative spondylosis." 

In a March 1999 statement, the Veteran indicated that he suffered 
a shrapnel wound to the left side of his neck "during boot camp 
on the grenade range."  In his January 2006 claim, the Veteran 
indicated that he was twice injured in service, once at the 
grenade range in boot camp and a second time "while at Camp 
Hanson, Okinawa, I jumped off an M-60 mobile crane injuring my 
upper spine, was treated there for migraine headaches."

The Veteran's claim was denied in the August 2006 RO decision.  
The Veteran was informed of the denial and of his appeal rights 
in a letter from the RO dated in August 2006.  He did not appeal.

In January 2007, the Veteran filed to reopen his previously 
denied claim of entitlement to service connection for an upper 
spine/neck injury.  As indicated above, in a rating decision 
dated in May 2007, the RO declined to reopen the Veteran's claim.  
This appeal followed.

The evidence which has been added to the record since the August 
2006 rating decision will be discussed in the Board's analysis 
below.

Analysis

In August 2006, the RO denied the Veteran's claim because the 
Veteran failed to offer evidence that he incurred an upper 
spine/neck injury during his military service.  Specifically, the 
RO continued to deny the Veteran's claim because essentially 
there was no evidence of the second Hickson element, in-service 
disease or injury.  By inference, element (3), medical nexus, was 
also lacking.  

The unappealed August 2006 RO rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2010).  As explained above, the Veteran's claim for service 
connection may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).  Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted evidence [i.e. 
after August 2006] bears directly and substantially upon the 
specific matter under consideration.  After reviewing the record, 
and for the reasons expressed immediately below, the Board 
concludes that new and material evidence sufficient to reopen the 
claim of entitlement to service connection for upper back/neck 
injury has not been submitted.

The newly added evidence, in pertinent part, consists of VA 
treatment records dated 2006 to 2009, a statement from the 
Veteran's mother dated October 2007, and statements from the 
Veteran.  

As indicated above, at the time of the last final denial in 
August 2006 there was evidence of record that the Veteran had 
been diagnosed with a cervical spine disability; specifically, 
degenerative spondylosis.  However, there was no evidence that 
the Veteran was diagnosed with a shrapnel wound scar on his neck.  
The newly added VA treatment records dated in July 2006 indicate 
that a lipoma was removed from the posterior of the Veteran's 
neck.  Notably, no indication of a shrapnel wound scar is 
documented on the Veteran's neck during these or any of the newly 
added treatment records.   See Villalobos v. Principi, 3 Vet. 
App. 450 (1992) [evidence that is unfavorable to a claimant is 
not new and material].  

In the newly added October 2007 statement, the Veteran's mother 
indicated that her son had called her at some point (although she 
did not remember the year) from boot camp and reported 
experiencing a "neck injury."  Pursuant to the Court's decision 
in Justus, for the purpose of establishing whether new and 
material evidence has been submitted, the truthfulness of 
evidence is presumed, unless the evidence is inherently 
incredible or consists of statements which are beyond the 
competence of the person making them.  As the statement of the 
Veteran's mother is not inherently false or incredible, her 
statement concerning her son's report of in-service injury is 
presumed to be true.  This evidence is new and material to the 
claim as it arguably provides evidence of an in-service neck 
injury which was not of record at the time of the last final 
denial.  

Critically, there must be new and material evidence as to each 
and every aspect of the claim that was lacking at the time of the 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
[there must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim].  As will be discussed below, new and 
material evidence remains absent as to element (3), medical 
nexus.

In multiple statements submitted since the August 2006 rating 
decision, the Veteran reiterated his prior contentions that he 
had injured his neck and/or upper spine during a grenade 
explosion at boot camp and when he had jumped off an M-60 crane 
in Okinawa.  See, e.g., the Veteran's statement dated September 
2009.  The Veteran's statements are duplicative of those he made 
in connection with his prior claim and were, therefore, already 
of record at the time of the last final denial in August 2006.  
Accordingly, these newly added statements are cumulative and 
redundant of the statements and evidence of record at the time of 
the August 2006 RO denial and are therefore not new.  See Reid v. 
Derwinski, 2 Vet App. 312, 315 (1992).  

Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the 
Court specifically stated that lay persons are not competent to 
offer medical opinions as to matters such as diagnosis and 
etiology, and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court again noted that 
"[l]ay assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

Crucially, there still is of record no competent medical evidence 
which indicates or even suggests that the Veteran's currently 
diagnosed degenerative spondylosis of the cervical spine is 
related to his military service.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) [a veteran seeking disability 
benefits must establish a connection between the veteran's 
service and the claimed disability].  The evidence which has been 
added to the claims folder since August 2006 is cumulative and 
redundant of evidence which was in the file prior to that time.  
This additional evidence does not raise a reasonable possibility 
of substantiating the claim.
Accordingly, new and material evidence has not been received 
pursuant to 
38 C.F.R. § 3.156(a), and the claim of entitlement to service 
connection for residuals of upper spine/neck injury is not 
reopened.  The benefit sought on appeal remains denied.

The Board views its discussion above as sufficient to inform the 
Veteran of the element necessary to reopen his claim should he 
desire to do so in the future.  See Graves v. Brown, 8 Vet. App. 
522, 524 (1996).  In particular, it is incumbent upon him to 
submit to VA competent medical opinion evidence which 
specifically serves to link his currently diagnosed neck 
disability with his military service.  See Boyer, supra.  


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for upper spine/neck 
injury.  The benefit sought on appeal is denied.




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


